DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The difference in between claims 5 and 14 is a slight difference of wording. Claim 5 states that the maleic anhydride moiety of the backbone Q is modified via reaction with a side chain precursor, whereas claim 14 states that the side chain is attached by reacting a side chain precursor with the maleic anhydride moiety of the backbone. Note, however, that the product-by-process limitations recited in claims 5 and 14 imply the production of the same structure: a polymer wherein the side chain Y-R is attached to the backbone Q through reaction of a side chain precursor with a maleic anhydride moiety of the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 10, 12, 13, 15, 16, 20, 27, 29, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from claim 1 and recites the limitation "second ethylenically unsaturated monomer".  There is insufficient antecedent basis for this limitation in the claim. The parent claim only requires that the polymer backbone is obtained from at least one ethylenically unsaturated aliphatic hydrocarbon monomer and a maleic anhydride-
Additionally, claim 9 contains multiple recitations of the phrases “more preferably”, “such as”, and “for instance”. These phrases render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 depends from claim 1 and recites the limitation "the second ethylenically unsaturated monomer".  There is insufficient antecedent basis for this limitation in the claim. As noted above, the parent claim does not recite a second ethylenically unsaturated monomer; it is therefore unclear what part of the claimed invention claim 10 is intended to further limit. It is suggested that applicant amend claim 10 to depend from claim 7, which states that the backbone comprises a second unsaturated monomer.
Additionally, claim 10 contains multiple recitations of the word “preferably” which render the claim indefinite as it is unclear whether the limitation(s) following the “preferably” are required parts of the claimed invention.
Claim 12 depends from claim 1 and recites the limitation "the second ethylenically unsaturated monomer".  There is insufficient antecedent basis for this limitation in the claim. As noted above, the parent claim does not recite a second ethylenically unsaturated monomer. It is suggested that applicant amend claim 10 to depend from claim 7, which states that the backbone comprises a second unsaturated monomer.
Regarding claim 13: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds 
Claim 15 recites the broad recitation that x is 1 to 5000, and the claim also recites that x is “preferably 2 to 1000” and “more preferably 5 to 500” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c) cited earlier in this Action.
Claim 16 recites the limitation that the amount of side chain is 0.5 to 5% by weight “of the total polymer of the present invention”; this limitation is indefinite as the scope of the phrase “polymer of the present invention” is unclear. Note that the claimed invention is not a polymer, it is a sealant which is a blend of two polymers-specifically, polyisobutylene and the polymer of recited formula (I). It is unclear whether claim 16 is intended to require that the amount of side chain is calculated relative to the amount of the polymer of formula (I), or relative to the combined total of the amount of polymer of formula (I) and the amount of polyisobutylene.
Claim 20 recites multiple limitations regarding the HLB value of the amphiphilic polymer side chain. It is first noted that all of the recited ranges are prefaced with either “preferably” or “more preferably”; it is therefore unclear whether any of the recited ranges are required elements of the claimed invention; see MPEP § 2173.05(d). 
Additionally, claim 20 recites the broad recitation that a HLB value is 0 to 20, and the claim also recites that the HLB value is “preferably 3 to 19” and “more preferably 7 to 11” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c) cited earlier in this Action.
Claim 27 recites the broad recitation of a weight average molecular weight (Mw) in the range of is 20000 to 4000000, and the claim also recites that the Mw is “preferably between 30000 and 100000” and “more preferably 35000 to 75000” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c) cited earlier in this Action.
Claim 29 recites the broad recitation that the amount of polymer (I) is 1 to 50 wt%, and the claim also recites that the amount is “preferably 5 to 25 wt%” and “preferably 8 to 12 wt%” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the .
Claim 35 depends from claim 1 and recites the limitation "a polymer as defined in the first aspect of the invention".  There is insufficient antecedent basis for this limitation in the claim. Based on context, it is suggested that applicant amend this phrase to state “the polymer having the formula (I)” so that consistent terminology is used throughout the claims.

Claims 2, 6, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 depends from claim 1, and states that Q is obtained by copolymerizing a mixture of monomers comprising at least one ethylenically unsaturated aliphatic hydrocarbon monomer and at least one monomer containing a maleic anhydride moiety. Note that these limitations are already recited by independent claim 1 (see claim 1: lines 4-6). There is no species of Q that would fall within the scope of claim 1 that would not also fall within the scope of claim 2. Claim 2 therefore fails to further limit the parent claim.
Claim 6 depends from claim 5, and states that the -Y-R side chains are attached to the maleic anhydride units via either an ester or amide linkage. Claim 5 states that the side chains are attached to Q by reacting with the maleic anhydride units; note that the reactive sites of the maleic anhydride unit are the carbonyl groups -C(=O)-. Furthermore, independent claim 1 states that Y is either an oxygen atom or the group NR1, with R1 1-4 alkyl and depicts Y as being attached to the backbone Q; reaction of the side chain precursor with the maleic anhydride unit as recited in claim 5 therefore will result in either an ester linkage -C(=O)O- when Y is oxygen or an amide linkage -C(=O)NR1- when Y is NR1. Claim 6 therefore does not further limit the claimed invention, as the recited limitations are inherently required by the reaction recited by the parent claim.
As noted earlier in this Action, claim 15 recites the broad range that x is 1 to 5000; note that independent claim 1 already states that x is 1 to 5000. As the broadest range recited in claim 15 is identical to that recited in the independent claim, there is no species of polymer that would fall within the scope of claim 1 that would not also fall within the scope of claim 15.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3-5, 7, 8, 11, 17-19, 21-26, 28, and 30-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Castle et al, US2010/0233100, discloses a graft copolymer having a backbone which is a copolymer of an aliphatic hydrocarbon monomer and maleic anhydride and 1 to 5000 polymeric side chains attached to said backbone through the maleic anhydride unit. The prior art polymer is used as a base for chewing gum. The prior art does not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hermel-Davdick et al, US2014/0058045, and James et al, US2012/0264852, both disclose polymers formed by attaching side chains to polyolefins functionalized with maleic anhydride units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JEFFREY S LENIHAN/Examiner, Art Unit 1765      

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765